Order entered December 16, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01123-CV

              IN THE INTEREST OF A.F.S., A.F.S., AND A.F.S., CHILDREN

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-15-22319

                                             ORDER
       Appellant has failed to comply with our October 26, 2016 directive to file written

verification he has requested the reporter’s record and either paid or made arrangements to pay

the reporter’s fee or been found entitled to proceed without payment of costs. Having cautioned

appellant at the time of our directive that failure to comply could result in the appeal being

submitted without that record, we ORDER the appeal submitted without the reporter’s record.

See TEX. R. APP. P. 37.3(c). As the clerk’s record has been filed, we further ORDER appellant

to file his brief on the merits no later than January 16, 2017. See id. 38.6(a).




                                                        /s/   CRAIG STODDART
                                                              JUSTICE